Citation Nr: 0931619	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-37 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to separate disability rating for headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel




INTRODUCTION

The Veteran had active duty service from March 1970 to June 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2007, a 
statement of the case was issued in October 2007, and a 
substantive appeal was received in November 2007.  The 
Veteran originally appealed the issue of entitlement to 
service connection for a left arm disability; however, he 
withdrew that appeal in writing in August 2008.  

At the outset the Board points out that service connection 
has already been established for sinusitis with headaches.  A 
30 percent rating is in effect for that disability.  Review 
of the procedural history of the appeal shows that the RO 
initially viewed the Veteran's claim as a request to reopen a 
claim of service connection for chronic headaches, apparently 
as a separate disability.  Pleadings from the Veteran are 
confusing to some degree, but in at least one communication 
he appears to admit that his headaches are associated with 
the sinusitis.  As noted above, service connection is already 
in effect for sinusitis with headaches.  At any rate, the 
Board does not believe a new and material analysis is 
appropriate in this case as the issue appears to be whether a 
separate rating for headaches is warranted.  

In a November 2007 statement, the Veteran effectively raised 
claims for increased ratings for service-connected cervical 
spine and lumbar spine disabilities.  Moreover, contentions 
advanced in connection with the current appeal regarding a 
separate rating for headaches implicitly raise a claim for an 
increased rating for the Veteran's service-connected 
sinusitis with headaches.  These matters are hereby referred 
to the RO for appropriate action.  




FINDING OF FACT

The Veteran's headaches manifest solely as a symptom of his 
service-connected sinusitis and are already contemplated in 
the evaluation provided for that disability rating. 


CONCLUSION OF LAW

The criteria for a separate rating for headaches have not 
been met.  38 U.S.C.A. §§ 1110, 5103 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 4.14, 4.97, Diagnostic Code 6514 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Duty to Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that through a VCAA letter dated October 
2006 the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefit 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  The VCAA letter to the appellant was 
provided in October 2006 prior to the initial unfavorable 
decision in March 2007.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) Veteran status, 2) 
existence of a disability, 3) a connection between the 
Veteran's service and the disability, 4) degree of 
disability, and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issue of an initial service connection 
determination, VA believes that the Dingess/Hartman analysis 
must be analogously applied.  In the present appeal, the 
appellant was provided with notice of what type of 
information and evidence was needed to substantiate the 
claim.  Further, the October 2006 letter gave notice of the 
types of evidence necessary to establish a disability rating 
and effective date for the disability on appeal.   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).



Duty to Assist

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, VA 
examination reports, and lay evidence.  The Board finds that 
the record as it stands includes adequate competent evidence 
to allow the Board to decide the case and no further action 
is necessary.  See generally 38 C.F.R. § 3.159(c).  No 
additional pertinent evidence has been identified by the 
claimant.   

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his headaches.  However, the Veteran did receive a VA 
examination for his sinuses in January 2004, which does 
address the Veteran's headaches.  In addition, in light of 
the holding in McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
the Board feels that an examination is not required.  
McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case.  There is no persuasive indication that 
the Veteran's headaches may be associated with the Veteran's 
service-connected degenerative disc disease of the cervical 
spine or independent of the Veteran's sinusitis in any way.  
In fact, the evidence consistently relates the Veteran's 
headaches to his sinusitis, for which the Veteran is already 
service-connected.  In addition, there is otherwise 
sufficient competent evidence to decide the claim in the form 
of post-service treatment records. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal.

Analysis

The Veteran contends that his headaches have worsened over 
time and that he deserves a service connected evaluation.  To 
the extent the Veteran may be arguing that a separate grant 
of service connection is warranted for headaches, the Board 
notes that applicable law provides that service connection 
will be granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

As already noted, the Veteran is currently service-connected 
for sinusitis with headaches.  Under 38 C.F.R. § 4.14, 
avoidance of pyramiding, the Board notes that the evaluation 
of the same disability under various diagnoses is to be 
avoided.  38 C.F.R. § 4.14.  

The Board believes a brief review of the evidence regarding 
the association of the Veteran's headaches with sinusitis 
would be helpful.  

In a March 1970 service examination report of medical 
history, the Veteran specifically marked no when asked have 
you ever had or have you now frequent or severe headaches.  
The Veteran's service medical records are silent as to any 
complaints, treatments, or diagnosis of headaches.  On the 
Veteran's April 1974 separation examination report of medical 
history, the Veteran again specifically marked no when asked 
have you ever had or have you now frequent or severe 
headaches.  

Post service, the Veteran's records consistently show 
headaches related to sinusitis.  Through years of orthopedic 
records and the Veteran's report of headaches to his 
orthopedic doctor, the doctors still failed to show any 
connection between the Veteran's headache and his 
degenerative disc disease.  In the alternative, the Veteran's 
headaches have been related to his sinuses by medical 
examiners and by the Veteran himself.  In an October 2002 
letter from one of the Veteran's private physicians, the 
examiner noted that a sinus CT scan showed the presence of a 
left encephalocele in addition to minimal membrane thickening 
and that the Veteran noticed headaches in the left sinuses.  
In April 2003, in a review of symptoms, the examiner noted 
sinus headaches.  In July 2003, the Veteran reported sinus 
headaches one to two times per month, which were treated with 
Imitrex.  

In January 2004, the Veteran was afforded a VA examination of 
his sinuses.  At that time, the Veteran reported that he 
suffered two to three headaches per month, primarily located 
at the junction of the frontal with the vertex area on the 
left.  The Veteran noted his belief that the headaches were 
allergy related due to the fact that they almost always occur 
simultaneously with sinus difficulties.  The examiner 
diagnosed the Veteran with chronic sinusitis with associated 
headaches with a minimal degree of functional impairment.  

In February 2005, the Veteran attended a hearing before a 
decision review officer (DRO) regarding his sinusitis.  The 
Veteran stated that when he has sinus infections, he gets 
migraine headaches from it.  He noted that he was on Imitrex 
for them and that it has been ongoing for the last four to 
five years.  In response to the DRO questioning whether the 
Veteran ever experienced migraines without the sinus 
symptoms, the Veteran responded no.  

In November 2007, the Veteran submitted a statement with his 
substantive appeal.  In the statement, the Veteran notes that 
he desired the VA to look at the headaches as a symptom of 
the chronic sinusitis, rather than as an individual 
condition.  

The Veteran's service medical records are silent as to any 
complaints, treatments, or diagnosis of headaches.  The 
medical evidence relating to his degenerative disc disease of 
the cervical spine at no point indicates a connection with 
the Veteran's headaches.  The Veteran's headaches have 
consistently been associated with his sinusitis and he is 
currently service connected for sinusitis with headaches.  
The Board again notes that separate ratings for the same 
symptomatology under different diagnoses would constitute 
pyramiding and is prohibited by 38 C.F.R. § 4.14.  The 
Diagnostic Code used for rating sinusitis specifically lists 
headaches as one of the symptoms required to meet the 
criteria for a compensable rating.  38 C.F.R. § 4.97, 
Diagnostic Code 6512, 6513.  The RO changed the Veteran's 
disability from sinusitis to sinusitis with headaches in 
February 2004 and even increased the Veteran's disability 
rating in April 2006 from 10 percent disabling to 30 percent 
disabling, specifically discussing and addressing the affect 
of the headaches. 

As the headaches are already taken into consideration under 
the criteria for sinusitis, a separate rating for headaches 
would result in pyramiding.  The medical evidence shows that 
the Veteran's severe headaches have always been associated 
with the Veteran's sinus problems.  In fact, in the February 
2005 DRO hearing on the subject of sinusitis, the Veteran 
supported this conclusion specifically responding negatively 
when asked if he got migraines at any time without the sinus 
symptoms.  As such, the Veteran's headaches relate to his 
sinusitis and are already being compensated for under that 
rating criteria. 

It appears that the claim should be denied as a matter of law 
since service connection is already in effect for sinusitis 
with headaches.  To the extent that the Veteran may have been 
arguing that he has a separate headache disability related to 
service, the preponderance of the evidence is against such a 
finding.  




ORDER

Entitlement to a separate rating for headaches is not 
warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


